ora of ag a ual tax exempt and government entities department of the treasury internal_revenue_service washington d c feb uniform issue list legend taxpayer a amount b company c bank e date f date g plan j dear this is in response to your request dated authorized representative for a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code submitted through your the following facts and representations have been submitted under penalty of perjury in support of the ruling requested representsthat taxpayer a age amount b taxpayer a asserts that -_ failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to significant family medical hardships and death in taxpayer a’s family which prevented taxpayer a from rolling over amount b within the required 60-day rollover period taxpayer a further represents that amount b has not been used for any other purpose received a distribution from plan j totaling page taxpayer a participated in plan j maintained by company c company c was experiencing financial difficulties and closed operations in date f approximately five months after the closing company c fully funded the retirement accounts of its former employees in order to protect his investment on date g taxpayer a withdrew amount b from plan j and deposited amount b into an existing savings account that _had at bank e with the intention of rolling over amount b into an ira at bank e amount b still is in the savings account during the 60-day rollover period taxpayer a encountered several significant medical hardships provide primary care for also taxpayer a’s assisted in was providing 60-day rollover period passed away due to the full-time care giving taxpayer a stepdaughter who underwent three surgeries for cancer did not focus on the need to rollover amount b within the became seriously ill and taxpayer a and travelled to another state to careuntil family based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to amount b sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code requires that an eligible_rollover_distribution from a qualified_retirement_plan must be transferred to an eligible_retirement_plan no later than the day following the day of receipt in order to avoid having to include that distribution in the distributee’s gross_income for that year sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or page postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a is consistent with to accomplish a timely rollover was caused by family medical hardships and death in taxpayer a’s family assertion that failure therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions this amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at please address all correspondence to sincerely yours s baw piru pe manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
